     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.41 Page 1 of 10



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   G. SMITH,                                          Case No.: 20cv1409-JAH (JLB)
11                                     Plaintiff,
                                                        ORDER:
12   v.                                                 (1) GRANTING IN PART AND
                                                        DISMISSING IN PART
13   DANIEL WOLF and PAUL
                                                        PLAINTIFF’S FIRST AMENDED
     BEDINGTON,
14                                                      COMPLAINT [Doc. No. 7]; AND
                                     Defendant.         (2) GRANTING MOTION TO FILE
15
                                                        ELECTRONICALLY [Doc. No. 8]
16
17                                     INTRODUCTION
18         On July 22, 2020, G. Smith (“Plaintiff”), proceeding pro se, filed a Complaint
19   seeking damages against Daniel Wolf and Paul Bedington (“Defendants”) for seven
20   California state law claims: Breach of Contract, Assault, Trespass, Trespass to Chattels,
21   Conversion, Abuse of Process, and Unjust Enrichment. [Doc. No. 1]. On July 22, 2020,
22   Plaintiff also filed a Motion to Proceed in forma pauperis (“IFP”). [Doc. No.2]. On
23   October 19, 2020, Plaintiff filed a Motion for Extension of Time of Service, Doc. No. 3,
24   and a Motion to File Electronically. [Doc. No. 4]. On October 27, 2020, this Court denied
25   Plaintiff’s Motion for Extension of Time of Service and Motion to File Electronically.
26   [Doc. No. 5].
27         On October 28, 2020, this Court granted Plaintiff’s Motion to Proceed IFP and
28   dismissed Plaintiff’s Complaint in part without prejudice. [Doc. No. 6]. Presently before

                                                    1
                                                                               20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.42 Page 2 of 10



1    the Court is the Plaintiff’s First Amended Complaint (“FAC”). After a careful review of
2    the pleadings, exhibits, and motions, and for the reasons set forth below, the Court (1)
3    GRANTS IN PART and DISMISSES IN PART the FAC [Doc. No. 7]; and (2)
4    GRANTS Plaintiff’s Motion to File Electronically [Doc. No. 8].
5                                           DISCUSSION
6    I.    Sua Sponte Screening Pursuant to 28 USC § 1915(a)
7          A. Legal Standard
8          When a Plaintiff seeks leave to proceed IFP, the FAC is subject to sua sponte review,
9    and mandatory dismissal, if it is “frivolous, malicious, fail[s] to state a claim upon which
10   relief may be granted, or seek[s] monetary relief from a defendant immune from such
11   relief.” See 28 U.S.C. § 1915(e)(2)(B); Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015)
12   (pursuant to 28 U.S.C. § 1915(e)(2) “the court shall dismiss the case at any time if the court
13   determines that… (B) the action or appeal… (ii) fails to state a claim on which relief may
14   be granted.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“section
15   1915(e) not only permits, but requires, a district court to dismiss an in forma pauperis
16   complaint that fails to state a claim.”). “The standard for determining whether a plaintiff
17   has failed to state a claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is the
18   same as the Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.”
19   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
20         1. Breach of Contract Claim
21         To state a claim for breach of contract under California law, a plaintiff must allege
22   facts sufficient to establish: “(1) the contract, (2) plaintiff's performance or excuse for non-
23   performance, (3) defendant's breach, and (4) the resulting damages to plaintiff.” Reichert
24   v. General Ins. Co., 442 P. 2d 377, 381 (Cal. 1968). Here, the FAC alleges sufficient facts
25   to state a breach of contract claim. The FAC alleges that there was a written contract
26   between Plaintiff and Defendants where Plaintiff would provide legal services to
27   Defendants in exchange for living accommodations. The FAC also alleges that Plaintiff
28   provided his legal services, but Defendants breached the contract by “forcibly [ejecting]”

                                                    2
                                                                                    20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.43 Page 3 of 10



1    Plaintiff from the guest room he was living in without providing another living
2    accommodation. Therefore, Plaintiff’s breach of contract claim is plausible since Plaintiff
3    plead factual content that allows the Court to draw the reasonable inference that Defendants
4    are liable for their alleged misconduct.
5          2. Assault Claim
6          Under California civil law, a claim for assault must allege: “(1) that Defendants
7    intended to cause harmful or offensive contact, or the imminent apprehension of such
8    contact, and (2) that Plaintiff was put in imminent apprehension of such contact.” Brooks
9    v. United States, 29 F. Supp. 2d 613, 617 (N.D. Cal. 1998) (citing Restatement (Second)
10   of Torts § 21 (1965)). “The tort of assault is complete when the anticipation of harm
11   occurs.” Kiseskey v. Carpenters’ Trust for So. California, 192 Cal. Rptr. 492, 498 (Cal.
12   Ct. App. Dist. 1983). Physical injury need not be present for either a claim of assault or
13   battery. Id. Specific intent to commit an assault is not required, only an intentional act
14   coupled with “actual knowledge of the facts sufficient to establish that the defendant's act
15   by its nature will probably and directly result in injury to another.” People v. Williams, 29
16   P. 3d 197, 199 (Cal. 2001). In Steel v. City of San Diego, the Court found that mere words,
17   without an overt act, is not considered assault:
18         Mere words, unaccompanied by some act apparently intended to carry the
19         threat into execution do not put the other in apprehension of an imminent
20         bodily contact, and so cannot make the actor liable for assault. For this reason,
21         it is commonly said in the decisions that mere words do not constitute an
22         assault, or that some overt act is required.
23   Steel v. City of San Diego, 726 F. Supp. 2d 1172, 1190 (S.D. Cal. 2010) (citing Restatement
24   (Second) of Torts § 31 cmt. a).
25         Here, the FAC fails to allege sufficient facts to state an assault claim. Plaintiff
26   alleges that Defendant Wolf “threaten[ed] Plaintiff with immediate bodily harm” and
27   “Defendant assaulted Plaintiff.” Plaintiff asserts that Defendant Wolf is substantially
28   larger in frame than Plaintiff. Plaintiff states that Defendant Wolf is “approximately 6’2”

                                                   3
                                                                                  20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.44 Page 4 of 10



1    and 190 pounds” and the Plaintiff is “5’4” and under 120 pounds.” However, the FAC
2    fails to show how Plaintiff was put in imminent apprehension of a harmful or offensive
3    contact. Plaintiff alleges that Defendant Wolf told Plaintiff, “I will pick you up myself and
4    throw you out of this house if the cops don’t get here fast enough to do it themselves.” The
5    alleged statement by Defendant Wolf does not amount to an intentional “imminent” threat
6    because “if the cops don’t get here fast enough…” is conditional and refers to a situation
7    in the future. The FAC also fails to allege any sufficient facts that Defendant Wolf
8    committed an “overt act” when making the statement.
9          Therefore, based on the facts alleged in the FAC, the Court cannot draw a reasonable
10   inference that Defendant Wolf may be liable for his alleged misconduct.
11         3. Trespass Claim
12         Trespass is “an unlawful interference with possession of property.” Staples v.
13   Hoefke, 189 Cal. App. 3d 1397, 1406 (1987). The elements of trespass are: “(1) the
14   plaintiff’s ownership or control of the property; (2) the defendant’s intentional, reckless, or
15   negligent entry onto the property; (3) lack of permission for the entry or acts in excess of
16   permission; (4) harm; and (5) the defendant’s conduct was a substantial factor in causing
17   the harm.” Ralphs Grocery Co. v. Victory Consultants, Inc., 225 Cal. Rptr. 3d 305, 317
18   (Cal. Ct. App. 2017). The interference with possession “need not take the form of a
19   personal entry onto the property by the wrongdoer. Instead, it may be accomplished by the
20   casting of substances or objects upon the plaintiff’s property from without its boundaries.”
21   Elton v. Anheuser-Busch Beverage Grp. Inc., 58 Cal. Rptr. 2d 303, 306 (Cal. Ct. App.
22   1996).
23         Here, the FAC alleges a plausible trespass claim. The FAC alleges that Plaintiff had
24   possessory interest over his suite and Defendants intentionally entered his suite without
25   Plaintiff’s permission before the court-ordered eviction.         Plaintiff was harmed by
26   Defendants’ conduct since he was no longer able to enter the premises and collect his
27   personal belongings. Based on the facts alleged in the FAC, the Court can draw a
28   reasonable inference that Defendants may be liable for their alleged misconduct.

                                                    4
                                                                                   20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.45 Page 5 of 10



1          4. Trespass to Chattels Claim
2          Under California law, one is only liable of the tort of trespass to chattel if his
3    “intermeddling is harmful to the possessor’s materially valuable interest in the physical
4    condition, quality, or value of the chattel, or if the possessor is deprived of the use of the
5    chattel for a substantial time, or some other legally protected interest of the possessor is
6    affected....” Intel Corp. v. Hamidi, 71 P. 3d 296, 302-303 (Cal. 2003).
7          Here, the FAC states that “Defendants intentionally, illegally entered into
8    [P]laintiff’s suite and converted all of [P]laintiff’s possessions….” A deeper dive into
9    Plaintiff’s allegations reflects Defendants’ knowledge that Plaintiff had no alternative
10   means to immediately secure alternative housing, yet Defendants confiscated his
11   belongings. Plaintiff asserts that the alleged intermeddling by Defendants was harmful to
12   Plaintiff’s material valuable interest in the condition, quality, or value of his “plants,
13   personal papers, and clothes.” Therefore, the FAC alleges a plausible trespass to chattels
14   claim because the facts alleged allow the Court to draw a reasonable inference to determine
15   whether the Defendants are liable for their alleged misconduct.
16         5. Conversion Claim
17         Conversion is “the wrongful exercise of dominion over the property of another.”
18   Oakdale Village Group. v. Fong, 50 Cal. Rptr. 2d 810, 812 (Cal. Ct. App. 1996). To state
19   a claim for conversion, a plaintiff must allege that (1) he had ownership or rights to possess
20   the property at issue at the time of the conversion; (2) the defendant converted the property
21   by wrongful act; and (3) the plaintiff suffered damages as a result. Id.
22         Here, the FAC alleges sufficient facts to state a conversion claim. The FAC alleges
23   that Defendants entered Plaintiff’s suite without his consent and took his possessions.
24   Specifically, the FAC alleges that Defendant took “a box of legal paperwork, re-packing
25   and removing part of its contents,” which interfered with Plaintiff’s use and possession of
26   those items. Therefore, Plaintiff’s conversion claim is plausible since Plaintiff plead
27   sufficient facts to allow the Court to draw the reasonable inference that Defendants are
28   liable for their alleged misconduct.

                                                   5
                                                                                  20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.46 Page 6 of 10



1          6. Abuse of Process Claim
2          The California abuse of process tort has two elements: “(1) an ulterior motive; and
3    (2) a willful act in the use of process not proper in the regular conduct of the proceedings.”
4    Drum v. Bleau, Fox & Assocs., 132 Cal. Rptr. 2d 602, 608 (Cal. Ct. App. 2003). Simply
5    filing or maintaining a lawsuit—even with an improper motive—is not actionable. Silver
6    v. Gold, 259 Cal. Rptr. 185, 189 (Cal. Ct. App. 1989). The tort must involve a misuse of
7    the power of the court, or “an act done under the authority of the court for the purpose of
8    perpetrating an injustice.” Younger v. Solomon, 113 Cal. Rptr. 113, 118 (Cal. Ct. App.
9    1974). “[T]here must be subsequent abuse, by a misuse of the judicial process for a purpose
10   other than that which it was intended to serve. The gist of the tort is the improper use of
11   the process after it is issued.” Adams v. Superior Court, 3 Cal. Rptr. 2d 49, 53-54 (Cal. Ct.
12   App. 1992).
13         The FAC alleges that one of the Defendants “falsely alleg[ed] the Plaintiff was
14   abusing him as an elderly person” and Defendant “Wolf skipped statutory due process” to
15   obtain a Temporary Restraining Order (“TRO”), as an ulterior motive to forcibly remove
16   Plaintiff from the premises. Plaintiff has proven ulterior motive, but the FAC fails to allege
17   any facts from which a reasonable inference may be drawn that Defendants partook in
18   subsequent abuse.
19         Plaintiff alleges Defendants “procured sheriffs, who without any notice to Plaintiff,
20   forcibly entered and immediately removed Plaintiff from the premises.” Plaintiff has failed
21   to show how the Defendants improperly used the TRO after issuance. The TRO was
22   granted by a San Diego Superior Court and Defendants used the TRO to evict Plaintiff, i.e.
23   one of the protections it was intended to provide. The manner to which the TRO was
24   enforced is not sufficient to establish improper use. Since the TRO was used for the
25   purpose it was intended to serve, the FAC fails to supply facts that would show there was
26   improper use of the TRO after it was issued. Therefore, the Court cannot draw a reasonable
27   inference that Defendants may be liable for their alleged misconduct.
28   ///

                                                   6
                                                                                  20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.47 Page 7 of 10



1          7. Unjust Enrichment Claim
2          The Ninth Circuit recently clarified the law regarding unjust enrichment in
3    California, holding that while “there is not a stand alone cause of action for unjust
4    enrichment, which is synonymous with restitution ... [w]hen a plaintiff alleges unjust
5    enrichment, a court may construe the cause of action as a quasi-contract claim seeking
6    restitution.” Astiana v. Hain Celestial Group, Inc., 783 F.3d 753, 762 (9th Cir. 2015). The
7    elements for a claim of unjust enrichment are “receipt of a benefit and unjust retention of
8    the benefit at the expense of another.” Lectrodryer v. SeoulBank, 91 Cal. Rptr. 2d 881, 883
9    (Cal. Ct. App. 2000). “The theory of unjust enrichment requires one who acquires a benefit
10   which may not justly be retained, to return either the thing or its equivalent to the aggrieved
11   party so as not to be unjustly enriched.” Otworth v. Southern Pac. Transportation Co., 212
12   Cal. Rptr. 743, 748 (Cal. Ct. App. 1985). It is not, strictly speaking, a theory of recovery,
13   “but an effect: the result of a failure to make restitution under circumstances where it is
14   equitable to do so.” Lauriedale Associates, Ltd. v. Wilson, 9 Cal. Rptr. 2d 774, 780 (Cal.
15   Ct. App. 1992).
16         Here, the FAC alleges sufficient facts to state an unjust enrichment claim. The FAC
17   alleges that Defendants received a benefit that was provided through the services of
18   Plaintiff. Plaintiff provided these services based upon reliance by Defendants that he
19   would receive housing. After providing his services to Defendants, the FAC alleges that
20   Plaintiff was forcibly removed from the premises and thus was not able to enjoy “the
21   agreement’s most valuable benefit.” Therefore, Plaintiff’s unjust enrichment claim is
22   plausible since Plaintiff plead factual content that allows the Court to draw the reasonable
23   inference that Defendants are liable for their alleged misconduct.
24         Therefore, because Plaintiff’s FAC lacks short and plain statements factually
25   supporting his Assault and Abuse of Process claims, the Court finds that those claims must
26   be DISMISSED, sua sponte, for failing to state a claim upon which relief can be granted.
27   See 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez, 203 F.3d at 1130.
28   ///

                                                    7
                                                                                   20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.48 Page 8 of 10



1          B. Leave to Amend
2          Because the Court has determined that Plaintiff’s Breach of Contract, Trespass,
3    Trespass to Chattels, Conversion, and Unjust Enrichment claims survive the sua sponte
4    screening process, the Court will give Plaintiff the opportunity to either: (1) notify the
5    Court of the intent to proceed with only his Breach of Contract, Trespass, Trespass to
6    Chattels, Conversion, and Unjust Enrichment claims against Defendants; or (2) file an
7    amended pleading correcting all the deficiencies of pleading identified by the Court in this
8    Order. Plaintiff must choose one of these options within forty-five (45) days from the date
9    this Order is filed. If Plaintiff chooses to proceed as to his surviving claims against
10   Defendants, the Court will issue an Order directing the U.S. Marshal to effect service of
11   his FAC and dismiss the claims and defendants that fail to survive sua sponte review.
12   II.   Plaintiff’s Motion to File Electronically
13         Generally, “[e]xcept as prescribed by local rule, order, or other procedure, the
14   Court has designated all cases to be assigned to the Electronic Filing System.” CivLR
15   5.4(a). With respect to pro se litigants, however, “[u]nless otherwise authorized by the
16   court, all documents submitted for filing to the Clerk’s Office . . . must be in legible,
17   paper form.” Office of the Clerk, United States District Court for the Southern District of
18   California, Electronic Case Filing Administrative Policies and Procedures Manual § 2(b)
19   (2020). A pro se party seeking leave to electronically file documents must file a motion
20   and demonstrate the means to do so properly by stating their equipment and software
21   capabilities in addition to agreeing to follow all rules and policies in the CM/ECF
22   Administrative Policies and Procedures Manual. Id. The manual refers to the court’s
23   official website for CM/ECF technical specifications, Id. at § 1(i), which include a
24   “computer running Windows or Macintosh”; “[s]oftware to convert documents from a
25   word processor format to [PDF],” such as Adobe Acrobat PDF Writer (“Adobe Acrobat
26   7.0 and higher meet the CM/ECF filing requirements”); “PDF compatible word processor
27   like WordPerfect or Word”; “Internet access supporting a transfer rate of 56kb or
28   higher”; a compatible browser, such as Firefox 15, Internet Explorer 9, and Safari 5.1/6;

                                                   8
                                                                                   20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.49 Page 9 of 10



1    and a “[s]canner to image non-computerized documents.” United States District Court,
2    Southern District of California, CM/ECF: General Info, https://www.casd.uscourts.gov/
3    cmecf (last visited January 13, 2021).
4          In the present motion, Plaintiff has provided information establishing that his
5    computer and software are sufficient to electronically file documents with the court.
6    Plaintiff has stated that he owns a “Mac” computer and “has access to Adobe Acrobat 7.0
7    software.” Plaintiff has also stated that he has the ability “to convert Word documents to
8    PDF,” “Internet access supporting a transfer rate of 56kb or higher,” and “Firefox 15 and
9    Internet Explorer 9.” Additionally, Plaintiff has stated that he has access to “a scanner to
10   image non-computerized documents 400 pixels per inch.” Plaintiff has also agreed to
11   follow the rules and policies of the CM/ECF Administrative Policies and Procedures
12   Manual.
13         Accordingly, the Court GRANTS Plaintiff’s motion to file electronically.
14                                CONCLUSION AND ORDER
15         For all the reasons discussed above, IT IS HEREBY ORDERED:
16         1. The Breach of Contract, Trespass, Trespass to Chattels, Conversion, and Unjust
17             Enrichment claims survive sua sponte review.
18         2. The Assault and Abuse of Process claims [Doc. No. 7] are DISMISSED without
19             prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and
20         3. The Court GRANTS Plaintiff forty-five (45) days leave from the date of this
21             Order in which to either: (1) notify the Court of the intention only to proceed with
22             the claims surviving sua sponte review; or (2) file a Second Amended Complaint
23             (“SAC”) which cures all the noted deficiencies of pleading. Plaintiff’s SAC must
24             be complete in itself, without reference to his original pleading. Defendants not
25             named and any claims not re-alleged in the SAC will be considered waived. See
26             CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d
27             1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”);
28             Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims

                                                   9
                                                                                  20cv1409-JAH (JLB)
     Case 3:20-cv-01409-JAH-JLB Document 9 Filed 03/08/21 PageID.50 Page 10 of 10



1             dismissed with leave to amend which are not re-alleged in an amended pleading
2             may be “considered waived if not repled.”).
3          4. In the event Plaintiff elects to only proceed with his Breach of Contract, Trespass,
4             Trespass to Chattels, Conversion, and Unjust Enrichment claims or fails to elect
5             either option by the date such election is due, the Court will issue an Order
6             dismissing all claims (and defendants) that have failed to survive sua sponte
7             review and direct the U.S. Marshall to effect service of this FAC.
8          5. The Court GRANTS Plaintiff’s Motion to File Electronically.
9          IT IS SO ORDERED.
10
11   DATED: March 8, 2021
12
13                                                 _________________________________
                                                   JOHN A. HOUSTON
14
                                                   UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  10
                                                                                 20cv1409-JAH (JLB)
